DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and species of herpesvirus viral vector recited in instant claim 23 and species MGF100-1L (SEQ ID NOs: 572, 570) and optionally, additional the specific combination of the elected protein sequence with K145R (SEQ ID NOs: 514-516, 518, 520-524, and 526),  in the reply filed on December 10, 2021 is acknowledged. 
Applicant emphasizes that the instant claims are drawn to one, two, or more African swine fever virus peptides, ect.  Applicant’s emphasis is appreciated since the examiner appeared to miss “one” in the midst of the broad scope of materials and combinations claimed.  If the elected species, MGF100-1L (SEQ ID NOs: 572, 570), is determined allowable, examination to other recited species will be extended, beginning with the other protein sequences elected regarding K145R.  
The traversal is on the ground(s) that examination can be made without serious burden since a search in the prior art will likely produce references that are pertinent to other groups.  
This is not found persuasive because Significant structural similarities cannot readily be ascertained between the two or more ASFV proteins defining each invention combination. Each specific polypeptides (and the nucleic acids encoding them) are structurally and functionally different, each having separate fields of search. Each SEQ ID NO. represents a unique structure, as evidenced by a separate designation. For each sequence, a separate search is required. Therefore, each inventive structure is distinct since they do not overlap in scope and are not 
invention. The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-26 are pending; claims 12-14 are withdrawn due to non-elected invention with traverse; and claims 1-11 and 15-26 are under consideration.
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 3/26/2020, 6/26/2020, and 4/9/2021 have been considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see paragraphs [0125 and 0126] of the instant published application, USPgPub 2020/0306360. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 3, 4, 5, 7, 8, 16, 17, and 20 are objected to because of the following informalities: each of the claims recite elected “MGF100-1L (SEQ ID NOS: 572, 570)” twice.  Appropriate correction is required. Other recitations that may be also listed twice were not actively looked for by the examiner. Applicant is encouraged to amend other repetitions in the claims, if present. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are so replete with additional and alternative phrasing, represented by “and/or”, precise claim limitations and intended scope are ambiguous. This rejection affects all dependent claims.   
Each of claims 1-5, 7-9, and 15-26 are replete with recitations of preferences that cause confusion over the intended claim scope.  It is not clear whether the materials following “preferably” are intended to be narrower in range or an additional or alternative material. This rejection affects all dependent claims.  
Instant claims 11 and 21 parenthetically recite “(and/or immunological response)” and it is not clear whether the recitation in parentheses are intended limitations or not. The claims also recite the phrase, “assay as described in Example 1”. This phrase is recited as an alternative and “more preferably”, so it is not clear whether this recitation is intended as a positive limitation or not, but if it is, claims are to be complete and concise in themselves to define the invention in words. 
   

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 15-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claims 1-11 and 15-26 are drawn to an immunogenic composition comprising at least one African swine fever virus (ASFV) peptide and/or an oligonucleotides encoding the peptides and/or a viral or bacterial vector comprising the oligonucleotides and/or immunogenic fragments of any one or more materials. The claims are so replete with additional and alternative phrasing, represented by “and/or”, precise claim limitations and intended scope are ambiguous.  The elected ASFV peptide is MGF100-1L (SEQ ID NOs: 572, 570) and/or oligonucleotides encoding the peptide and/or immunogenic fragments thereof, where fragments of any material possesses at least 80% sequence identity.  There is no description for how long the instant fragments are for any of the materials claimed. However, there is no written description for the scope of materials encompassed by the instant claims.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the specification is ASFV peptide is MGF100-1L (SEQ ID NOs: 572, 570).  There is no disclosure of sufficient characteristics of the claimed genus of at least one (ASFV) peptide and/or MGF100-1L (SEQ ID NOs: 572, 570) and/or an oligonucleotides encoding the peptides and/or a viral or bacterial vector comprising the oligonucleotides and/or immunogenic fragments of any one or more materials including materials that share 80% identity thereto.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the distinguishing, identifying characteristics of the encompassed genus of at least one (ASFV) peptide and/or MGF100-1L (SEQ ID NOs: 572, 570) and/or an oligonucleotides encoding the peptides and/or a viral or bacterial vector comprising the oligonucleotides and/or immunogenic fragments of any one or Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Claims 2, 3, 11, 15, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Instant claims 1-11 and 15-26 are drawn to an immunogenic composition comprising at least one African swine fever virus (ASFV) peptide and/or an oligonucleotides encoding the peptide(s) and/or a viral or bacterial vector comprising the oligonucleotides and/or immunogenic fragments of any one or more materials. The claims are so replete with additional and alternative phrasing, represented by “and/or”, precise claim limitations and intended scope are ambiguous.  The elected ASFV peptide is MGF100-1L (SEQ ID NOs: 572, 570) and/or oligonucleotides encoding the peptide and/or immunogenic fragments thereof, where fragments of any material possesses at least 80% sequence identity.  There is no description for how long the instant fragments are for any of the materials claimed and there is no written description for the scope of materials encompassed by the instant claims. There is also no written description for incorporating the at least one ASFV) peptide and/or an oligonucleotides encoding the peptides and/or a viral or bacterial vector comprising the oligonucleotides and/or immunogenic fragments of any one or more materials into a “vaccine” composition. 

One skilled in the art would not predict that at least one African swine fever virus (ASFV) peptide and/or an oligonucleotides encoding the peptide(s) and/or a viral or bacterial vector comprising the oligonucleotides and/or immunogenic fragments of any one or more materials.MGF100-1L (SEQ ID NOs: 572, 570) would be effective for the intended use as a vaccine as defined in the instant disclosure. Cadenas-Fernandez et al. (Pathogens. 2020; 9 (3): 171) teach expression of a cocktail of 35 ASFV antigens, including MGF100-1L (see Ad5-ASFV 8 in Table 1) from adenovirus viral vectors subsequently used for immunization of wild boars prior to challenge, also failed to induce protective efficacy. The instant disclosure does not provide guidance ameliorating the deficiencies in ASFV vaccine development. For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make and/or use the invention claimed.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Similar to the fact pattern described in Myriad, the genetic information or genetic structure of the instant ASFV peptides comprising SEQ ID NOs: 570 and 572 are not created or altered upon isolation from its native environment.  Finding or discovering an important structure does not satisfy the §101 inquiry.  Isolation by severing chemical bonds naturally linking the ASFV peptide subunits from the remainder of the naturally-occurring ASF asfivirus virus vector (recited in instant claims 6, 23) or the host cell infected with said virus (recited in instant claim 26) does not in itself provide a markedly different characteristic from any ASFV peptide and oligonucleotide encoding it found in nature since there are no chemical changes resulting from the isolation. Since an assumption cannot be made that a vector comprises heterologous sequences, a vector comprising a naturally-occurring gene linked to its naturally-occurring 
The comparison between the material claimed and the material of UniProt database sequences indicate that there are no differences in structure, function, or other characteristics. Therefore, the claimed ASFV peptide and/or an oligonucleotides encoding the peptides and/or a viral vector comprising the  oligonucleotides and/or immunogenic fragments of any one or more materials are nature exception products. See Association for Molecular Pathology v. Myriad Genetics Inc., 569 U.S. 576, 589-90 (2013) (naturally occurring things are “products of nature” which cannot be patented). Accordingly, analysis must therefore proceed to Step 2A Prong Two. 
Step 2A Prong Two requires eligibility analysis to evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. The instant claims recite no additional element that distinguishes the instantly claimed ASFV materials from the naturally-occurring ASFV materials. Instant claims 2, 3, 11, 15, and 21  further requires that the ASFV materials are encompassed in a “vaccine”.  However, recitation of “vaccine” fails to meaningfully limit the claim because it is at best the equivalent of merely adding the words “apply it” to the judicial exception. The presence of a possible pharmaceutical carrier, vehicle, and/or excipient does not change the nature or properties of the naturally-occurring ASFV materials.  Accordingly, recitation of a “vaccine” does not integrate the recited judicial exception into a practical Association for Molecular Pathology v. Myriad Genetics, Inc. -U.S.—(June 13, 2013).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9, 11 and 16-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UniProt db access no 1002L_ASFWA 2009 sequence alignments with instant SEQ ID NOs: 570 and 572.
UniProt db access no 1002L_ASFWA 2009 sequence alignments with instant SEQ ID NOs: 570 and 572 with shares 100% and 99.6% (rounding to 100%), respectively, with the derived from asfivirus genomic nucleotide sequences, see the information provided with the sequence alignment. The structures of the sequences possess immunogenicity since function is inseparable from structure.  The sequences of UniProt are derived from a natural isolate, encompassing a natural pharmaceutical carrier from the host cells within the animal the virus was isolated from. Therefore, the UniProt database sequence alignments anticipate instant claims 1-9, 11, and 16-26.
Claims 1, 10, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Abrams et al. (USPgPub 2017/0136114).
Abrams et al. anticipate ASFV MGF100 derived from BA71 viruses, see paragraphs [0107-0109], anticipating instant claims 1 and 10. In paragraphs 0193-0195] Abrams et al. 
Conclusion
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648